ICJ_136_MutualAssistanceCriminalMatters_DJI_FRA_2008-06-04_JUD_01_ME_07_EN.txt. 284




             DECLARATION OF JUDGE SKOTNIKOV



                               JURISDICTION
   1. The Court has determined that the Parties accepted its jurisdiction
to examine the claims contained in Djibouti’s Application as a whole. I
concur with that conclusion.
   2. However, I cannot agree with the Court’s reading of France’s letter
of acceptance of the Court’s jurisdiction as excluding developments aris-
ing directly out of the questions which constitute the subject-matter of
the Application but which occurred after it was filed.
   3. France specifies that its consent is valid “only for the purposes of
the case”, regarding “the dispute forming the subject of the Application
and strictly within the limits of the claims formulated therein”. In my
view, on the basis of a plain reading of the text of France’s letter, the
Respondent has not excluded from the Court’s jurisdiction new develop-
ments within the case as it was framed in the Application.

   4. By giving its consent, France has not “frozen” the ongoing dispute.
It is evident that the claims contained in Djibouti’s Application, for
which, as found by the Court, France accepted adjudication by the
Court, refer to the dispute in progress. For example, in the submissions
contained in paragraph 4 of its Application, Djibouti requests the Court
to adjudge and declare :
     “(e) that the French Republic is under an international legal obli-
             gation to ensure that the Head of State of the Republic of Dji-
             bouti, as a foreign Head of State, is not subjected to any
             insults or attacks on his dignity on French territory ;
       (f) that the French Republic is under a legal obligation scrupu-
             lously to ensure respect, vis-à-vis the Republic of Djibouti, of
             the principles and rules concerning diplomatic privileges, pre-
             rogatives and immunities, as reflected in the Vienna Conven-
             tion on Diplomatic Relations of 18 April 1961”.
   5. It is clear that these submissions are relevant to events occurring in
the past, in the present and in the future. Moreover, Djibouti asks the
Court to adjudge and declare :
     “(h) that the French Republic is under an obligation immediately
             to cease and desist from breaching the obligations referred to
             above and, to that end, shall in particular :
             . . . . . . . . . . . . . . . . . . . . . . . . . . .
             (ii) withdraw and cancel the summonses of the Head of State

111

285       QUESTIONS OF MUTUAL ASSISTANCE (DECL. SKOTNIKOV)


               of the Republic of Djibouti and of internationally pro-
               tected Djiboutian nationals to testify as témoins assistés
               [legally represented witnesses] in respect of subornation of
               perjury in the ‘Case against X for the murder of Ber-
               nard Borrel’ ” (emphasis added).

   6. It is obvious that the summonses are mentioned in the Application
only as specific instances of the alleged breaches to be corrected by
France. These instances certainly do not exhaust Djibouti’s claim that
France is under a legal obligation to “desist” from breaching the obliga-
tions referred to in the Application.
   7. Since the Court has concluded that France had accepted its jurisdic-
tion to examine the claims contained in Djibouti’s Application as a
whole, it should have decided that it has jurisdiction to pronounce on the
developments which form part of the dispute even if these developments
occurred after the date when the Application was filed. This would have
been in line with the Court’s jurisprudence (see Fisheries Jurisdiction
(Federal Republic of Germany v. Iceland), Merits, Judgment, I.C.J.
Reports 1974, p. 203, para. 72 ; LaGrand (Germany v. United States of
America), Judgment, I.C.J. Reports 2001, pp. 483-484, para. 45 ; see also
Certain Phosphate Lands in Nauru (Nauru v. Australia), Preliminary
Objections, Judgment, I.C.J. Reports 1992, pp. 264-267, paras. 69-70 ;
and Arrest Warrant of 11 April 2000 (Democratic Republic of the
Congo v. Belgium), Judgment, I.C.J. Reports 2002, p. 16, para. 36),
which has been dismissed by the Court in paragraphs 87 and 88 of the
Judgment on the grounds that its jurisdiction in the present case is
founded on forum prorogatum.
   8. I do not see why this jurisprudence would not be pertinent in the
present case or in a forum prorogatum case in general.

   9. For these reasons I oppose the Court’s decision that it has no juris-
diction in respect of the arrest warrants issued against two senior Djibou-
tian officials on 27 September 2006.
   10. For exactly the same reasons I support the Court’s finding that it
has jurisdiction to adjudicate upon the dispute concerning the summons
to testify as witness addressed to the President of Djibouti on 14 Febru-
ary 2007 (after the date the Application was filed). Understandably, how-
ever, I do not agree with the Court’s reasoning on that subject.

   11. The Court has decided that it has jurisdiction in respect of this
summons because it is a mere repetition, corrected as to the form, of the
first summons which had been mentioned in the Application. The Court
considers that “it is the same summons in its substance” (Judgment,
para. 95). It is implied that for that reason the second summons was “vis-
ible” to France when it gave its consent and therefore the Court has juris-
diction with respect to it.


112

286        QUESTIONS OF MUTUAL ASSISTANCE (DECL. SKOTNIKOV)


   12. The second summons was not, however, a repetition of the first
one. France has declared in respect of the first summons that “[t]hat pro-
cedural act, which was not followed up, is null and void under French
law . . . ” (CR 2008/5, p. 28, para. 17). Can there be a “repetition” of an
act which is null and void ?
   13. The summons of 14 February 2007 clearly is a new legal act which,
according to France, “in contrast to the summons of 17 May 2005 . . .
scrupulously obeys the provisions of Article 656 of the Code of Criminal
Procedure” (ibid., p. 37, para. 39).
   14. Extending the Court’s jurisdiction to this new act would be in line
with the Court’s case law referred to in paragraph 7 above since it would
not alter the nature of the dispute. The continuity and the connexity with
the preceding summons are evident.
   15. Ironically, the Court’s insistence that the second summons is a rep-
etition of the first one only supports the relevance and the applicability of
the Court’s jurisprudence relating to continuity and connexity (is repeti-
tion not a manifestation of continuity and connexity ?) which, according
to the Court’s finding in paragraph 88 of the Judgment, is of no perti-
nence in this case.



                                   MERITS

   16. The Court has found that the two invitations to testify addressed
to the President of Djibouti do not represent an attack by France on the
immunities from criminal jurisdiction enjoyed by a Head of State.
   17. At the same time, in paragraphs 175 and 180 of the Judgment the
Court has concluded that if it was established that information concern-
ing these procedural acts, which did not affect the immunities of the
President of Djibouti, had been passed to the press from the offices of the
French judiciary, it could have constituted a violation by France of its
international obligations.
   18. In this connection, the Court points to the rule of customary inter-
national law codified in Article 29 of the Vienna Convention on Diplo-
matic Relations. This Article, which is necessarily applicable to Heads of
State, reads as follows :
         “The person of a diplomatic agent shall be inviolable. He shall not
      be liable to any form of arrest or detention. The receiving State shall
      treat him with due respect and shall take all appropriate steps to pre-
      vent any attack on his person, freedom or dignity.”

   19. It is true that Article 29 “translates into positive obligations for the
receiving State as regards the actions of its own authorities” (Judgment,
para. 174). However, I do not see how providing the media with informa-
tion about a procedural act, which, as it has been already found by this

113

287       QUESTIONS OF MUTUAL ASSISTANCE (DECL. SKOTNIKOV)


Court, is not a violation of the terms of Article 29 of the Vienna Conven-
tion, could be considered a violation of these very same terms.

   20. Essentially, what Djibouti complains about is a media campaign
against its President conducted by la partie civile and the French judicial
authorities. The media coverage may indeed have been damaging for the
President of Djibouti. However, the terms of Article 29 relate to the
inviolability of the person of a Head of State. They do not provide for
protection from negative media reports.
   21. As the Court stated in this Judgment “the determining factor in
assessing whether or not there has been an attack on the immunity of the
Head of State lies in the subjection of the latter to a constraining act of
authority” (Judgment, para. 170). A media campaign directed against a
foreign Head of State, even if it is based on leaks from the authorities of
the receiving State, cannot in itself be seen as a constraining act of
authority.
   22. Accordingly, in my view, had it been proven that the relevant
information was passed to the press from the offices of the French judi-
ciary, this, under the circumstances of the present case, could have con-
stituted a failure by France to act in accordance with the courtesy due to
a foreign Head of State rather than a violation of its obligations under
international law.

                                          (Signed) Leonid SKOTNIKOV.




114

